Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 1 of 33

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

In re: Chapter 11 Case

CC, LLC, Case No.: 8:12-bk-03886-MGW
Debtor.

LEN YIP, MARIA BARBA and ENRIQUE
BARBA,

Plaintiffs

Adversary Case No.:
vs.

SELECT PORTFOLIO SERVICING, INC, and
JPMORGAN CHASE BANK, N.A.,

Defendants.

COMPLAINT FOR TURNOVER OF PROPERTY
AS TO SELECT PORTFOLIO SERVICING, INC.

$e
PLAINTIFF, LEN YIP by and through his undersigned counsel files this
Complaint for Turnover of Property against the Defendant, SELECT PORTFOLIO
SERVICING, INC., and in support alleges as follows:

1 This is an adversary proceeding for turnover of property.

zs: This is a core proceeding over which this court has jurisdiction under Title

28 U.S.C. §157(b)(2)(I).

1 of 11
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 2 of 33

3. Venue is proper pursuant to 28 U.S.C. §1409.

4. Pursuant to F.R.B.P. 7008 (a), this Court has jurisdiction of this adversary proceeding
pursuant to 28 U.S.C. Section 1334(a) and 28 U.S.C. Section 157 (a) and (b) and 28 U.S.C.
Sections 1334(b), in that this adversary proceeding is a proceeding arising under Title 11
or is a proceeding arising in or related to the Chapter 11 case of In re CC, LLC, Chapter

11 Case No. 12-3886, which is a case under Title 11 filed on March 16, 2012 and which is

now pending in the Tampa Division of the United States Bankruptcy Court for the Middle

District of Florida, wherein the Plaintiff is a Chapter 11 creditor.

BACKGROUND

5. Len Yip owned Unit 1406 in Black Lake Condominium.

6. Yip purchased the unit in December of 2007 for $157,900.00 giving JP Morgan
Chase Bank a first mortgage in the amount of 152,900.00. The mortgage was subsequently

assigned to Select Portfolio Servicing, Inc.

a. The condominium was terminated on or about March 30, 2017. See Exhibit “A”

8. Upon termination of the condominium, title to the property vested in the Termination

Trustee. Fla. Stat. § 718.117(14).

9. Upon termination of the condominium, the unit owners become beneficiaries of the

proceeds realized from the plan of termination. Fla. Stat. § 718.117(14).

10. The lienor becomes entitled to the unit owner's share of the sales proceeds from the

plan of termination.

2 of 11
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 3 of 33

11. Termination of the condominium and the rights, duties, and obligations of the former

unit owners and mortgagees are governed by Florida statute section 718.117.
12. The former unit owners and mortgagees are bound by the Plan of Termination.

13. Defendant did not object to the Plan of Termination pursuant to Florida Statute

section 718.117(5).

14. Defendant did not object to the Plan of Termination pursuant to Florida Statute

section 718.117(16).

15. Because Defendant did not object to the Plan of Termination, at the time of the sale
of the trust property, the lien shall be transferred to the proportionate share of the proceeds

assigned to the condominium parcel in the plan of termination. Fla. Stat. §718. 117(5).

16. “... A lienor who does not contest the plan within the 90-day period is barred from

asserting or prosecuting a claim against any unit owner... .” Fla. Stat. §718.117(16).

17. “Following termination of the condominium, the condominium property, . . .shall be
held by the termination trustee pursuant to the plan of termination, as trustee for unit owners

and holders of liens on the units, . . .” Fla. Stat. §718.117(17).

COUNT |
TURNOVER OF PROPERTY

18. Plaintiff reincorporates by reference Paragraphs 1 through 17 as if set forth fully

herein.

19. All conditions precedent to the bringing of this proceeding and actions have been

performed by the Plaintiff or have been fulfilled, or have occurred or been waived or

3 of 11
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 4 of 33

Sufficient legal cause exists which excuses the performance of said conditions precedent
or the attempt to perform same would have been futile and unavailing or the making of a
demand regarding same would be a mere useless ceremony which would not be complied
with.

20. Upon termination of the condominium, Defendant's interest in the property was held
by the termination trustee, in trust, pursuant to the plan of termination. See Fla. Stat.
§718.117(17).

21. Upon termination of the condominium, Select Portfolio’s rights to collect funds owed
to it was governed by the Plan of Termination and Florida Statute section 718.1 17(3)(c)(4).
22. Both Len Yip and Select Portfolio’s rights, interests, and obligations became
Subordinate to the Plan of Termination and confirmed Chapter 11 Plan.

23. After termination of the condominium, Select Portfolio was not entitled to any direct
payment from Len Yip.

24. Upon termination of the condominium, Select Portfolio’s rights were converted to an
interest in a trust. Fla. Stat. §718.117(17).

25. Len Yip paid and Select Portfolio accepted payments after the condominium was

terminated.

26. Upon termination of the condominium, the privity ended between Len Yip and Select

Portfolio.

27. These funds improperly collected and retained must be returned to Len Yip.

28. Len Yip continued to pay Select Portfolio from April 2017 through April 2020.

29. Len Yip made 35 monthly payments since the date of termination averaging

approximately $864.00 per month. See Exhibit “B”.

4 of 11

 
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 5 of 33

30. During this period Len Yip made a total of $33,306.60 to Select Portfolio.

WHEREFORE Len Yip respectfully request that this Court enter a final judgment in

Plaintiff's favor directing:

A.) Select Portfolio Servicing, Inc., to forthwith turnover the sum of $33,306.60 to Len
Yip that represents funds collected from Len Yip from the date of termination of
the condominium, March 30, 2017 up until April 30, 2020.

B.) Order Defendant to make an accounting as to said property.

C.) Enter a judgment against Defendant in favor of the Plaintiff for the value of the
property;

D.) Award Plaintiff interest, costs, expenses and attorneys fees:

E.) Award Plaintiff such other and further and supplemental relief as this Court deems
just, equitable and proper.

F.) IT IS FURTHER REQUESTED, that this Court order Select Portfolio Servicing,
Inc., to correct and remove the derogatory reports made to Len Yip’s credit profile

with all credit reporting agencies within ten [10] days of the Final Judgment.

COMPLAINT FOR TURNOVER OF PROPERTY
AS TO JPMORGAN CHASE BANK, N.A.

PLAINTIFFS, MARIA and ENRIQUE BARBA [hereinafter referred to as
“Plaintiffs"] by and through their undersigned counsel files this Complaint for

Turnover of Property against the Defendant, JPMORGAN CHASE BANK, N.A., and

in support alleges as follows:
ts This is an adversary proceeding for turnover of property.

2. This is a core proceeding over which this court has jurisdiction under Title

5 of 11
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 6 of 33

28 U.S.C. §157(b)(2)(I).

3. Venue is proper pursuant to 28 U.S.C. §1409.

4. Pursuant to F.R.B.P. 7008 (a), this Court has jurisdiction of this adversary proceeding
pursuant to 28 U.S.C. Section 1334(a) and 28 U.S.C. Section 157 (a) and (b) and 28 U.S.C.
Sections 1334(b), in that this adversary proceeding is a proceeding arising under Title 11
or is a proceeding arising in or related to the Chapter 11 case of In re CC, LLC, Chapter
11 Case No. 12-3886, which is a case under Title 11 filed on March 16, 2012 and which is
now pending in the Tampa Division of the United States Bankruptcy Court for the Middle

District of Florida, wherein the Plaintiff is a Chapter 11 creditor.

BACKGROUND

5. Plaintiff owned Unit 2306 in Black Lake Condominium.

6. Plaintiff purchased the unit giving JP Morgan Chase Bank a first mortgage

encumbering the subject property.
t The condominium was terminated on or about March 30, 2017. See Exhibit “A”

8. Upon termination of the condominium, title to the property vested in the Termination

Trustee. Fla. Stat. § 718.117(14).

9. Upon termination of the condominium, the unit owners become beneficiaries of the

proceeds realized from the plan of termination. Fla. Stat. § 718.117(14).

10. The lienor becomes entitled to the unit owner's share of the sales proceeds from the

plan of termination.

6 of 11
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 7 of 33

11. Termination of the condominium and the rights, duties, and obligations of the former

unit owners and mortgagees are governed by Florida statute section 718.117.
12. The former unit owners and mortgagees are bound by the Plan of Termination.

13. Defendant did not object to the Plan of Termination pursuant to Florida Statute

section 718.117(5).

14. Defendant did not object to the Plan of Termination pursuant to Florida Statute

section 718.117(16).

15. Because Defendant did not object to the Plan of Termination, at the time of the sale
of the trust property, the lien shall be transferred to the proportionate share of the proceeds

assigned to the condominium parcel in the plan of termination. Fla. Stat. §718. 117(5).

16. “... A lienor who does not contest the plan within the 90-day period is barred from

asserting or prosecuting a claim against any unit owner . . .” Fla. Stat. §718.1 17(16).

17. “Following termination of the condominium, the condominium property, . . .shall be
held by the termination trustee pursuant to the plan of termination, as trustee for unit owners

and holders of liens on the units, . . .” Fla. Stat. §718.117(17).

COUNTI
TURNOVER OF PROPERTY

18. Plaintiffs reincorporates by reference paragraphs 1 through 17 as if set forth fully

herein.

19. All conditions precedent to the bringing of this proceeding and actions have been

performed by the Plaintiffs or have been fulfilled, or have occurred or been waived or

7 of 11
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 8 of 33

sufficient legal cause exists which excuses the performance of said conditions precedent
or the attempt to perform same would have been futile and unavailing or the making of a
demand regarding same would be a mere useless ceremony which would not be complied
with.

20. Upon termination of the condominium, Defendant's interest in the property was held
by the termination trustee, in trust, pursuant to the plan of termination. See Fla. Stat.
§718.117(17).

21. Upon termination of the condominium, JPMorgan Chase Bank’s rights to collect
funds owed to it was governed by the Plan of Termination and Florida Statute section
718.117(3)(c)(4).

22. Both Plaintiffs and JPMorgan Chase Bank’s rights, interests, and obligations became
subordinate to the Plan of Termination and confirmed Chapter 11 Plan.

23. After termination of the condominium, JPMorgan Chase Bank was not entitled to any
direct payment from Plaintiffs.

24. Upon termination of the condominium, JPMorgan Chase Bank's rights were
converted to an interest in a trust. Fla. Stat. §718.117(17).

25. ‘Plaintiffs paid and JPMorgan Chase Bank accepted payments after the condominium

was terminated.

26. Upon termination of the condominium, the privity ended between Plaintiffs and

JPMorgan Chase Bank.

27. These funds improperly collected and retained must be returned to Plaintiffs.
28. Plaintiffs continued to pay JPMorgan Chase Bank from April 2017 through July 2020.

29. __— Plaintiffs made 38 monthly payments since the date of termination. See Exhibit “C’.

8 of 11
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 9 of 33

30. During this period Plaintiffs made a total of $32,734.08 to JPMorgan Chase Bank.
WHEREFORE Plaintiffs respectfully request that this Court enter a final judgment in

Plaintiff's favor directing:

A.) JPMorgan Chase Bank to forthwith turnover the sum of $32,734.08 to Plaintiffs
that represents funds collected from Plaintiffs from the date of termination of the
condominium, March 30, 2017 up until July 31, 2020.

B.) Order Defendant to make an accounting as to said property.

C.) Enter a judgment against Defendant in favor of the Plaintiffs for the value of the
property;

D.) Award Plaintiffs interest, costs, expenses and attorneys fees:

E.) Award Plaintiffs such other and further and supplemental relief as this Court deems

just, equitable and proper.

COUNT II
DECLARATORY JUDGMENT

31. Plaintiffs reincorporates by reference as though fully set forth herein Paragraphs 1
through 17 above.

32. This Court has jurisdiction to grant a Declaratory Judgment.

33. There is a bona fide dispute between the parties and an actual, present need for a
declaration by this Court.

34. The declaration from this Court deals with a present, ascertained or ascertainable
State of facts or present controversy as to a state of facts.

9 of 11
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 10 of 33

35. There is some immunity, power, privilege, or right of the Plaintiffs that is dependent
upon the facts, and or the law applicable to the facts.

36. Defendant has an actual, present, adverse, and antagonistic interest in the subject
matter, either in fact or law.

37. The antagonistic and adverse interests are all before this court by proper process.

38. The relief sought from this Court is not merely giving of legal advice or answer to
questions propounded from Curiosity.

39. It is Defendant's position that although it received the distribution from the
Termination Trustee respecting Unit 2306, that Plaintiff is obligated to pay the remaining
balance on the mortgage.

40. It is Plaintiffs’ position that the mortgage is satisfied in full pursuant to Florida Statute
that provides:

The plan of termination must provide for payment of a first mortgage
encumbering a unit to the extent necessary to satisfy the lien, but the payment
may not exceed the unit’s share of the proceeds of termination under the plan.
If the unit owner is current in payment of both assessments and other
monetary obligations to the association and any mortgage encumbering the
unit as of the date the plan of termination is recorded, the receipt by the holder
of the unit's share of the proceeds of termination under the plan or the
outstanding balance of the mortgage whichever is less, shall be deemed to

have satisfied the first mortgage in full. Fla. Stat. 718.1 17(3)(c)(4) [Emphasis

added]

 

WHEREFORE Plaintiffs demands a declaratory judgment in their favor and against
Defendant declaring that the mortgage is satisfied in full and extinguished.

Respectfully submitted,
ORVILLE MCKENZIE, ESQ.

10 of 11
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 11 of 33

11 of 11

/s/ Orville McKenzie

Orville McKenzie, Esq.

20401 N.W. 24 Avenue, Suite 220
Miami, Florida 33169

Tel: 305-653-6959

Fax: 305-653-6442

Email: orvillemckenzie@icloud.com
Fla. Bar No.: 0155985

 
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 12 of 33

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

In re: Chapter 11 Case

GC. LLG. Case No.: 8:12-bk-03886-MGW
Debtor.

MARIA BARBA and ENRIQUE BARBA,
Plaintiffs

Adversary Case No.:
vs.

JPMORGAN CHASE BANK, N.A.,
Defendant.

—

EXHIBIT “A”
Licensee Details

Licensee Information
Name:
Main Address;

County:

License Mailing:

LicenseLocation:

License Information
License Type:

DBPR - LE@e6Y SRODP OMATIMGW, A DUNDOFIeARAOAZA Prhage 13 of 33

12:01:42 PM 7/6/2020

LEGACY GRAND MAINGATE, A CONDO (Primary Name)

7601 BLACK LAKE ROAD
KISSIMMEE Florida 34747

OSCEOLA

Condominium Project

Rank: Condo Project
License Number: PR73895
Status: Terminated
Licensure Date: 08/07/2006
Expires: 01/01/2018

Special Qualifications

Qualification Effective

Conversion 08/07/2006
Mixed Use 08/07/2006
Hotel Condo 08/07/2006
Optional 03/30/2017

Alternate Names

View License Complaint

Page 1 of 2

2601 Blair Stone Road, Tallahassee FL 32399 :: Email: Customer Contact Center :: Customer Contact Center: 850.487.1395
The State of Florida is an AA/EEO employer. Copyriaht 2007-2010 State of Florida, Privacy Statement

Under Florida law, email addresses are public records, If you do not want your email address rel
request, do not send electronic mail to this entity. Instead, contact the office by phone or
questions, please contact 850.487.1395. *Pursuant to Section 455.275(1), Florida Statutes
licensed under Chapter 455, F.S. must Provide the Department with an email address if they

eased in response to a public-records
by traditional mail. If you have any

» €ffective October 1, 2012, licensees
have one. The emails provided may be

nups://www.my loridalicense.com/LicenseDetail.asp?SID=8id~304F38B7SC67BEBOFDC.. 7/6/2020
 

DBPR - LE@S36¥ GBOAPOTATSHVIGW, ARGONDOF HRA AROMA PiBAGE 14 of 33 Page 2 of 2

used for official communication with the licensee. How

ever email addresses are public record, If you do not
address, please provide the Department

wish to supply a personal
with an email address which can be made available t

‘© the public.

https://www.my floridalicense.com/LicenseDetail.asp?SID=&id=304F 38B75C67BFBOFDC... 7/6/2n90
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 15 of 33

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

In re: Chapter 11 Case

CC, LLC. Case No.: 8:12-bk-03886-MGW
Debtor.

MARIA BARBA and ENRIQUE BARBA,
Plaintiffs

Adversary Case No.:
vs.

JPMORGAN CHASE BANK, N.A.,
Defendant.

,

EXHIBIT “B”
JERDIAIpU|
SUD) O9E
o
oo
‘O
oO SLBLS
4
w aqepereuy seq Bie} Sieg oo EJ
© B27 sf ' 40 PIBS
& a1 s4eq oc BW 40 ES
Oo O06 ZSLS
2 260 AON 10 dag 28g AON WO das da] AON oO dag
oO
Oo ae mG Bag G86 91S
3 Sry ine une heyy Gry Ing une fey Bie ine une sey
ir BRR SSBB occur
idy seyy qag uer dy 454) 984 wer ady Jey qaa uer
i SLoz SLOz LL0z SAPP 09 Snp isey
oO
a BER Beas uadp
> 969 “ON WO dag 28g AON WO dag Dag AON 10g das
© EGGS Beee EGY = 4002 uz>aq
> Sry ing une dey) Bing jar une key Gimy ine une heyy
o SEG BRS SRB w wsa we
3S idy Jey gag UEP dy sey a4 ver dy sey gag ver
© BLOz 6L0Z OzZ0z
Q.
§ AYO.LSIH LNAWAYd
N
oO ATNOTIVWAS XXXXXXX LOOLLZ
8 SOLPS LN ‘ALIO SW IWS
5 0S259 XO90d = NIDAS ONOALHOd L9TT3S
NOLLVINHOANI LOVLNOD
waeirs XXMXXMX LOOL SZ
oe NIDAS ONO4LYOd LOITaS
. s
UuDlLIedxe 2

SIUSLULUOT
WUBLUBIELS INO,
Aupiqisucdsay
SUN]
aouBjeg iseybiy
NOW 8nd Ise
Wawded Anuoyy
SOUE/eg /euNdCD
Palepdy aouejeg
aoupjeg
pawepdry smeis
SMHEIS weudeg
jSMREIS yNEsoy
pausdo seq
ad) qnoooy
Pios Auedwio5
JOUaID RUBIN
# NODS

SWUEN UNOIOY

STV130 INNODOY

v

OZOZ CE UNS Oday jo apeg
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 17 of 33

4/10/2017 $981.91
5/15/2017 $982.54
6/12/2017 $982.54
7/11/2817. $987.54
8/16/2017 $982.54
9/12/2017. $982.54
10/13/2017 $982.54
11/14/2017 $982.54
12/12/2017 $982.54
1/17/2018 $982.54
2/14/2018 $997.54
3/14/2018 $982.54
4/16/2018 $982.54
5/10/2818 $933.18
6/15/2018 $943.18
7/6/2018 $928.18
8/6/2018 $928.18
9/11/2018 $928.18
10/15/2018 $877.22
11/9/2018 $902.79
12/7/2018 $902.70
1/16/2019 $992.70
2/15/2019 $917.79
3/14/2019 $917.79
4/12/2019 $9092.76
5/13/2019 $864.99
6/10/2019 $864.99
7/12/2019 $864.99
8/9/2019 $864.99
9/16/2019 $864.99
10/11/2019 $864.99
11/8/2019 $864.99
12/13/2019 $864.99
1/13/2026 $864.99
2/14/2020 $864.99
4/1/2020 $879.99
 

Case 8:20-ap-00439-MGW Doc1 “Filéd’08/04/20""Page 18"of33

(7 Track your expenses...

 

 

 

 

 

[7] TAX-DEDUCTIBLE ITEM
[1 Clothing (] Food C} Transportation —
CJCredit Card  [jUtiliies [J Mortgage i/ ao
C]Entertainment Clinsurance []Other C227 £ 3% Aw
tS f Ail Bat
/ . BALANCE
FORWARD
Scfect KO] 4a l¢o j Vi O202G THIS ITEM a be, oF
. ’ ny j BALANGE ‘
L6GUt blinagle bed ty FOU Gia peposir i
i ‘ OTHER
BALANCE
FORWARD

 

 

 

 
 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

  

7

 

 

“or added security, your name and account number do not appear on this copy.
E
© Track your expenses... “ C] TAX-DEDUCTIBLE ITEM
C] Clothing CJ Food CJ Transportation
(Credit Card [Utilities [] Mortgage “spp 534
[Entertainment (Cl insurance C]Othe: se / ff a FS
: BALANCE
FORWARD
3 goo j f i Pr De “f “ } i ; OF ry ; wart G a THIS ITEM x hood 7%
é iéadt é bey fe? f ye i % Wear dy ur Pray yw a ef so ements Besser
he i 7 ay af hs a , f pe . fi’? DEPOSIT
OTHER
'
“ot added security, your name and account number do not appear on this copy. ip
Track your expenses... aA C1] tax-beoucTae rem
C] Clothing C] Food C] Transportation ma
(Credit Card EJUtilities += O Mortgage . 2/78
(JEntertainment Clinsurance [JOther —— jaf ¥ / Ag
: # a f J
BALANCE
FORWARD
feet ‘ Yr bing THSITEM! Po fe %
i f ‘i 4 é bog aE BALANCE ~
bat ole ited pe yd mye Peepe tod FF Pf res ee ee a
, #T Tet rg ix yf feu ’ fi°* ~ peposir
OTHER
BALANCE
FORWARD
RNS A pacer e/a (tin
i eh Ae Pi relat wy!
ag a ar fou
CRS OE :
‘or added security, your name and account number do nol appear on this capy NOT NEGOTIABLE |
Case 8:20-ap-00439-MGW Doc 1

Filed 08/04/20 Page 19 of 33

 

 

 

 

   
 

 

 

 

p= ne i
Sia t
ay BE
> u
I

g #
li
o F i

4Y 6/2 a

(3 TAX-DEOUE Tile ITEM

 

 

lef Track your expenses...
{1 Ciothing (i Food
(Credit Cand [} ulfitties

[3 Entertainment ( neurance

 

(J Transportation
o Morlgage
[1 Other __

be
i f

[J] tax peouerece Tee

:

- é v

 

 

FALLANCE
FOPWARE
THis (fete
BALAMGE

DERCGHT

OFFER

 

 

 

 

 

 

 

 

 

 

NOT NEGOTIABLE

 

 

 

Track your expenses...
C3} Clothing Ci Food
CiCredit Card  [] nities

(Entertainment [7 insurance

 

C3 Transportation
CJ Mortgage
COIR ET: na

For added secuiity, your name and account number do not appear on this copy

 

(J vax bepuctiee ten

 

S57

 

 

 

 

 

NOT NEGOTIABLE

 

 

 

 

: FE
38 zy
£3 y
BOP ce, e
Wp 2s i |
B00 kt 5}
ct «= & a
a3: XS i |
gog s BoE
Hu ot 3 |
wood a ;
he
“A x e
>
By

 

( Track your expenses...
C2 Clothing Ci Food
CiGredit Card = C) Utilities

DEntenainment CH ingurance

 

   

C] Transportation
CJ Mortgage
C2) Other:

 

C3 jax.pepuctiene tis

 

ood

 

 

 

 

 

 

i
> For added security, your name and accoust number de Not Absa ow) thee Goppy. NOT NEGOTIABLE
i
a se
: Track your expenses...
Ci Ciathing Cl Food C] Transportation
Cicredt Card  (] iniities [1 Mortgage
{JEntertanment [4 insurance 12 Other:

 

fie ¢ t forte
f
ty / ;
T ofiidict ee of KT

®  Foradkind eacurtty. your name and acccunt number do net appear on this copy

 

NOT NEGOTIABLE

 

 

 

 
Case 8 : 20-ap-00439-M GW....Doc 1. Filed 08/04/20 Page 20 of 33 cae = .

 

 

 

 

 

 

: {7 Track your expenses...
: C] Clothing C1 Food (J Transportation
CiGredit Card utilities C3 Mortgage
ClEntertainment [Jinsurance [JOther
j S@leg4 Bn pp. j rye 4
uw ; i o° : }
al i 1 ehacyh i ;
K my i
vt i § i
J 9 4
= > |
oS 5 ;
Zz 4
é
-s i
ge i
-

For added security, your name and account number do no! appear on this copy.

Fits TEM
BALANCE

 

(1 tax-penuenace rem

tf i OFS

FORWARD

 

oe
THiS ITEM] of oe >. Y
i

 

BALANCE
OER

SALANGE
FORWARD

 

 

 

  

 

NOT NEGOTIABLE

 

ee ae ee Comal al

 

Pee : a
z a
> i
S in a @ Track your expenses...
3 Hi CJ Clothing Ci] Food C transportation
= oo a CiCredit Card = C1 Utilities E] Mortgage
2
5

 

ClEntertainment Clinsurance [Other Uf d j2 of¥

 

 

CC} vaxpepucnee ten

 

 

 

 

 

 

 

 

 

if
tf
i BALANCE i
i FORWARD
a. q seer
| a SOLEIT poet oils Ceyy lane THIS (TEN TAB x,"
§ ; i} 9
z ei y Loo bes
38 os 2 i ~~ ENA fitpaclyed % ta ev eS Gif 4 sa DEPOsT
5 = 5 . we. g i j omen Pieter eee ae
F 25 a | j
Ooo se |
&
& $ 2
3 3s g . 8
8o8 & ' ~
FESE * ‘ zg
ooo ; 2
z = * : 3 For added security, your name and account number do not appear on this copy NOT NEGOTIABLE
3 ge 3 wid
ao & 4
ie85 5
86g é Track your expenses... . CI axnepucripce tem
#000 . & (1 Clething Cl Food (2 Transportation ;
- o CiCredit Card CJutiities 9] Mortgage eb / 539
. me = ClEntertainment CJinsurance [Other _ if espe
. : BALANCE
S FORWARD
‘e
3 ¥ % ‘ P THIS TEM 7 : i
5 ‘ _7 BALANCE
A a ao nrg : a gf ¢ we we ei ibe Perr ener mmm
j

For added Security, your name and account number do no! appear on this copy

 

ere aeremmeimar pemeny EER en ot

ia aS. ‘i RT a te a 9 Pace at ae a .
@ Track your expenses. Cl axpenuer .
; = = wt *AS-DEOUCTIBLE ITEM i

Ci Clothing ("lFood [J Transportation 508 3

CiCredit Card = CJ Utilities C7 Mortgage 9 :

CJEntertainment [7 insurance C1 Other: é peo “Ly
; BALANCE
i FORNARS
: p THIS TEM :
| BALANCE j
y : . L sexe oo +
THER
BALANCE
j FORWARD
;

For addad sacurity your nama and account number de not appear on thig copy.

st

 

 

 

 

 

 

 

 

NOT NEGOTIABLE

 

 

 

 

 

 

 

 

NOT NEGOTIABLE

 
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 21 of 33

   
    
  
      

 

 

 

 

 

 

 

 

I “ sa .
1 Track your expenses... “TAX-DEDUCTIBLE (TEM 4 473
C1 Clothing C] Food C] Transportation ‘
CiCredit Card  (] utilities C] Mortgage At SIP 8
CJEntertainment Minsurance [Other _ = <- / 5 J }
nies
HORA
ee ee beady s Vie G THE ITEM
i a ‘ ' 4 fay BALANCE
' ‘ dpe . peck FA os ;
j PM 177 f fisadiéd. # a t Mt bired fice pero
OTHER
LANCE
FORWARC
*
\ For added decay your name and account number de not appear on this copy. NOT NEGOTIABLE |
5 piece se tt ero eMNIU AAA amp Te a mean rehearsed aS a eee s theo
Track your expenses... C) tecoeoucniace ren
C1 Ctathing [3 Food Ci Transportation 492
Ci Credit Cara ] Utilities CJ Mortgage ;
Ci Entertainment Pjinsurance ClOther Pep of
BALANCE i
FORWARD |
Coley 4 + phd ‘s ‘yf ies THIS ITEM F Ae
; ce ie i we fee ; 7
} BALANCE
: eof ytd . gad + fee ad tr
Pb eg pF of ’ : ? Z yd er faa eed é pepaser | q
ies sia
:
i

BALANGE |
FORWARD

eee ee at
:)

 

 

aris eth oentinie epee sect

  

 

   

For added security, your name and account number do not appear on this copy. NOT NEGOTIABLE

— ara atmo rer nn i Sr neemitdng amare nee entreaties: i
if Track your expenses... CJ taxDeDuctaae tre 489
i LJ] Clothing Cl Food C] Transportation 8
: C]Gredt Card Ch utiities C7] Mortgage :
} ClEntertainment [J insurance C]Other arn. g if a / Po / 7
i #. BALANCE | i
FORWARD |

j eles 7 Mort dehy ae ory : é ia; THES (TEN
ie jw cae P i id veg! % Gi
i BALANCE |
: FORWARD !
; Pare
' rere eers
: ei

| For ackiecd Security, your name and account number do nol appear on thisaopy.

 

 

 

 

 

 

 

 

 

 

 

 

 

[ NOT NEGOTIABLE
Scan eee ceo on inhi Siig
:
i ‘
i i Track your expenses.., . (2) tax-peouctiece ren i
; CJ Cisthing C1] Food C7 Transportation 494 :
i ClCredt Card = Cuttities C2 Mortgage ex ' . |
ClEntertainment CT insurance EA Other asso eh ii / ? f ao / i
i BALANCE i
} FORWARD i
{ oo | |
i —OPetT Pare Oreo Ser, 4 THIS ITEM i
| foe DES FA cee me : BALANCE:
| no PUWE Lierdeed 2 Gl8y Tue orl bo fon =.
} v ft DEPOSIT
i OTHER — -
! SAL ANCE
FORWARD
i
! For atided security, your name and ateount number do pat appear on this copy. NOT NEGOTIABLE i
}
 

 

 

 

 

 

 

 

 

 

"Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 22 of 33
(Track your expenses... [..] TAX-DEDUCTIOLE ITEM 477
C3 Clothing C] Food (3 Transportation
(iCredit Card ("J Utilities [J Mortgage x 4 Z
(J Entertainment [1] Insurance (Other: a JZ /
+ / Ef
; ALANCE
FORWARD
e i i cy : - : go eae
Seb ee t i oy } Z ij in Orvis “ THIS ITEM 7A 2 2c i
BALANCE =
te , j ; met ” 5 oe mys €. vampatinteai Std
Novae Pittud et! fe Oty eines Lee DEPOSIT
OTHER
BALANCE
FORWARD
7
r added security. your name and account number do not appear on this copy NOT NEGOTIABLE
ar cn et ma Se
© Track your experises... (1 TAX-DEDUCTIBLE ITEM
[) Ciothing [1] Food ("] Transportation 486
C)Credit Card [Utilities (2 Mortgage
CjEntertainment [insurance [JOther: Jf 7 / Z0/.,

BALANCE
FORWARD |

Se lec + Port4o lie Servicing THIS ITEM 7 §2 rao
BALANCE an 4

woe Nine Hurd: Cd Eeghty Tiwo Gieet S/o —_ ae

ad

 

 

 

REPOST j

OTHER y

BALANCE
FORWARD

 

 

 

 

  
  

tania at
Cerne ot

   

  

added security, your name and account number do net appear on this copy.

 

 

 

 

 

 

 

 

 

@ Track your expenses... (J TAX.DEQUCTIELE ITEM
[) Ctothing [1 Feod ( Transportation 4 80
ClCreditCard [Utilities Mortgage
ClEntertainment EJinsurance [] Other: scien _ é fi L / oN 7
/ eo E ,
: BALANCE
FORWARD
2E lect Foritolie Servicing were! 9 £2, Co
i i as J Re BALANCE es
tga: NN He Hes MM df ré ef g 4) ‘Ty fWwe 4: ref 3 Ve ——— pe te.
omen PO
BALANCE
FORWARD
added security, your name and account Number do not appear on this copy NOT NEGOTIABLE

 

‘catthatttsivaitn ilydn lilt smd a _—s sascha ey

 
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 23 of 33

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

In re; Chapter 11 Case

GG, LLC.
Debtor.

Case No.: 8:12-bk-03886-MGW

MARIA BARBA and ENRIQUE BARBA,
Plaintiffs

Adversary Case No.:
vs.

JPMORGAN CHASE BANK, N.A.,

Defendant.

 

—

EXHIBIT “C”
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 24 of 33

CHASE &

Printed from Chase Personal Online

 

 

MORTGAGE LOAN (...3355)

 

 

$78,799.91 Aug 1, 2020 $797.43
Principal balance Next payment due Amount due
Off

Automatic payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account activity
POSTED
Date Description Amount Unapplied Balance
Jul 8, 2020 PRINCIPAL PAYMENT $24,168.90 -$24,168,90 $78,799.91
MISAPPLICATION REVERSAL $797.43 : $797.43 $102,968.81
MISAP PLICATION REVERSAL -$797,43 $797.43 $102,659.58
Jul 17, 2020 CORPORATE ADVANCE REVERSAL $6.04 $6.04 $102,349.00
Disbursenencasioaics - Adjustment - _ $6.04 $0.00 $102,349.00
Jul 8, 2020 MISAPPLICATION REVERSAL $0.00 $22,568.00 $102,349.00
Jul 17, 2020 MISAPPLICATION REVERSAL $22,568.00 $0.00 $102,349.00
Jul 8, 2020 PRINCIPAL PAYMENT $22,568.00 $0.00 $79,781.00
jul 14, 2020 CORPORATE ADVANCE PAID $6.04 $0.00 $102,349,00
Disbursement/Advance - Adjustment — 604 $000 —_-$102.349,00
Jul 8, 2020 PAYMENT $797.43 $0.00 $102,349.00
PAYMENT ene sise6 $0.00 $102,650.58
PAYMENT Rae S743 $00 $102,968.81
Jun 9, 2020 PAYMENT $797.43 $0.00 $103,276.69
May 7, 2020 PAYMENT $797.43 $0.00 $103,583.23
Apr 8, 2020 PAYMENT $797.43 $0.00 $103,888.44
Mar 9, 2020 PAYMENT $132.79 -$664.64 $104,192.32
PAYMENT - eee 866464 —~SSSSCSaage $104,494.87
Feb 10, 2020 PAYMENT $797.43 $0.00 $104,494.87
Jan 17, 2020 DISBURSEMENT TO MORTGAGOR -$452.52 $0.00 $104,796.11
Jan 10, 2020 PAYMENT $797.43 $0.00 $104,796.11
Nov 13, 2019 PAYMENT $797.43 $0.00 $105,096.03
Nov 12, 2019 PAYMENT $797.43 $0.00 $105,394.65
Oct 8 2019 PAYMENT $797.43 $0.00 $105,691.97
Sep 10, 2019 PAYMENT $797.43 $0.00 $105,987.99
Aug 9, 2019 PAYMENT $797.43 $0.00 $106,282.72
jul 9, 2019 PAYMENT $797.43 $0.00 $106,576.17
Jun 11, 2019 PAYMENT $797.43 $0.00 $106,868.34
May 22, 2019 LATE CHARGE PAID $37.99 $0.00 $107,159.24
May 21, 2019 PAYMENT $797.43 $0.00 $107,159.24
May 16, 2019 LATE CHARGE ASSESSED $37.99 $0.00 $107,448.87
Apr 5, 2019 PAYMENT $797.43 $0.00 $107,448.87

 

Mar 13, 2019 PAYMENT $797.43 $0.00 $107,737.24
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 25 of 33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Description Amount Unapplied Balance
Feb 13, 2019 CORPORATE ADVANCE PAID $797.43 $0.00 $108,024.35

DisbursementiAdvance -Adjustment oo $6.03 $0.00 $108,310,21
Jan 18, 2019 DISBURSEMENT TO MORTGAGOR $452.47 $0.00 $108,310.21
Jan 10, 2019 PAYMENT $803.46 $0.00 $108,310.21
Dec 7, 2018 PAYMENT $803.46 $0.00 $108,594.83
Nov 7, 2018 PAYMENT $803.46 $0.00 $108,878.21
Oct 5, 2018 PAYMENT $803.46 $0,00 $109,160.35
Sep 10, 2018 PAYMENT $803.46 $0.00 $109,441.26
Aug 3, 2018 PAYMENT $803.46 $0.00 $109,720,95
Jul 6, 2018 PAYMENT $803.46 $0.00 $109,999.42
Jun 6, 2018 PAYMENT $803.46 $0.00 $110,276,68
May 7, 2018 PAYMENT $803.46 $0.00 $110,552.73
Apr 10, 2018 PAYMENT $803.46 $0,00 $110,827.58
Mar 7, 2018 PAYMENT $803.46 $0.00 $111,101.23
Feb 13, 2018 PAYMENT $794.07 $0.00 $111,373.69
Jan 9, 2018 PAYMENT $794.07 $0,00 $111,644,96
Dec 8 2017 PAYMENT $794.07 $0.00 $111,915.05
Nov 10, 2017 COUNTY TAX -$452,52 $0.00 $112,183.97
Nov 8, 2017 PAYMENT $794.07 $0.00 $112,183.97
Oct 6, 2017 PAYMENT $794.07 $0.00 $112,451.71
Sep 8, 2017 PAYMENT $794.07 $0.00 $112,718.29
Aug 7, 2017 PAYMENT $794.07 $0.00 $112,983.71
jul 10, 2017 PAYMENT $794.07 $0.00 $113,247,97

This information may not reflect your most recent transactions,

 

 

JPMorgan Chase Bank, N.A. Member FDIC ©2020 JPMorgan Chase & Co.

Equal Opportunity Lender
Case 8:20-ap-00439-MGW Doc1 Filed 08/04/20 Page 26 of 33

a sna con “eee
CHASE € =

Chase Mobile
Make a Payment, view activity, set up alerts or paperless

 

 

 

 

 

 

 

 

 

 

 

Customer Service 1-800-848-9136
Y Includes 24/7 Automated Response
“ay Monday - Friday 8 a.m. - midnight (ET)
Saturday 8 a.m. - 8 p.m. (ET)
Hearing Impaired Service (TTY) 1-800-582-0542
WiabssadssDMDssadsaEaDdsssseaDlTessssell a last lasallsallasal
18379 MSD Zoen17C- aR2T
ENRIQUE BARBA Mortgage Loan Statement
MARIA DARBA Loan Number 1960823055
erent State Da 03/10/2017
SOUTH SAN FRANCISCO CA 94080-1016 tatoment Date
Property Address 7601 Black Lake Rd
2306
Kissimmee, FL 34747
Total Amount Due $794.07
Payment Due Date 04/01/2017
A late charge of $37.99 may apply if received after
04/16/2017,
Loan Overview (as of 03/10/2017)
Original Principal Balance $127,425.00
Unpaid Principal Balance $114,293.55 Explanation of Amount Due
Interest Rate roa Principal 69
en S228 sone
orporate Advance Balance l
‘Your Unpaid Principal Balance is not a payoff quote, Leam more about the Payoff process by visiting Escrow Payment (Taxes andor Insurance) $34.35
chase.com/Payoff or obtain a Payoff quote by calling our 24/7 automated service at 1-877-505-2804. Monthly Payment $794.07
Past Payments Breakdown Prior Feea/Charges $0.00
Paid Since Last Statement Paid Year-to-Date Fees/Charges Since Last Statement $0.00
Principal $258.55 $772.29
794.07
interest $501.17 $1,508.67 "otal Amount Due ¢
Escrow Payment (Taxes and/or Insurance) $34.35 $116.09
Total $794,07 $2,395.25

Transaction Activity Since Your Last Statement (Includes Fees/Charges)

 

 

Transaction Description Total Received Principal Interest Escrow Fees Unapplied
Date Funds
OS10/2017 PAYMENT $794.07 $258.55 $501.17 $34.35

 

important Messages

The Corporate Advance Balance may include expenses for inspections, home valuations, legal fees, property maintenance and other costs, Itis listed
under the Loan Overview section,

When you sign up for escrow account alerts, you'll know when we've made a property tax and/or insurance payment on your behalf. Then, compare it

to the projected payment on your last escrow statement. Differences may lead to an escrow account shortage or surplus. Visit chase.com/alerts to
sign up for escrow alerts today.

If applicable, your IRS Form 1098 (Mortgage Interest Statement) is available at chase.com/TaxStatement. Most accounts can be viewed online.
Servicemember Protections: You may be entitled to certain legal rights and protections if you ar any owner or occupant of your home are or
recently were on active duty or active service as a federal or state Military Servicemember, or if you're a dependent of such a Servicemember. For
more information, please call us at 1-877-469-04 10, 1-318-340-3308 if you're calling from overseas, or 1-800-582-0542 for TTY services,
If you receive or expect to receive an insurance claim check for damages to your home, you can visit chase.com/InsuranceClaim for information
about our claim process. If you have any questions, please call us at 1-886-742-1461 Monday through Friday from 8 a.m. to midnight and Saturday
from 8 a.m. to 8 p.m. Eastern Time,

v Please detach and return the battom portion of this stat with your pay using the lope, Vv
00014603233553 313000 OO07940? 00083204 0007940? 00009

Cc HAS E “ Please tell us how you Monthly Payment $

want us to apply your ($794.07)

C] Check box if address change is funds, Make your check or . f
documented on the back. Money order payable to Late Charges $
Chase and write your loan ($0.00)
ENRIQUE BARBA, MARIA BARBA aeper one Chen do pce ’ .
Loan Number 1860523355 pe dipesend
Total Amount Due $794.07 meres 0.00) $ 1 :
Payment Due Date 04/01/2017
Additional Principal
‘ i"
CHASE Additional Escrow
PO BOX 78420 : ;
PHOENIX AZ 85062-8420 Total Amount Enclosed $

' .
A late charge of $37.99 may apply if received after 04/16/2017,

'SO00050 281; 00048603233Ss5i0

18379

0000001 1824 170310 Page | of |
Contact @faStien20-ap-00439-MGW Doc1_ Filed 08/04/20 Page 27 of 33

 

Customer Service Inquiries Insurance Claim Correspondence Overnight Payoffs
Chase Chase Chase
P.O. Box 24696 Attn: Insurance Claims Attn; Dept. PP-7456

Columbus, OH 43224-0696 P.O. Box 47607

Atlanta, GA 30362

3415 Vision Drive
Columbus, OH 43219-6009

Telephone: 1-866-742-1461

Fax: 1-678-475-8899

Exclusive Address for Notices Insurance Policies & Bills Property Tax Questions
of Error, Information Requests, Chase Chase

and Qualified Written Requests P.O. Box 47020 P.O. Box 961227

Chase Atlanta, GA 30362-7020 Fort Worth, TX 76161-0227
P.O. Box 183166 Telephone: 1-877-530-8951 Telephone: 1-877-314-6353

Columbus, OH 43218-3166

Request for Mortgage Assistance
Chase
P.O, Box 469030
Glendale, CO 80246
CMM8620,

Overnight Payment
Chase

6716 Grade Lane

Building 9, Suite 910

Attn: P.O. Box 9001874
Louisville, KY 40213-1407

You have the right to dispute the accuracy of the credit information reported
by writing to us at the Customer Service Inquiries address listed above. We
may report information about your account to credit bureaus. Late payments,
missed payments, or other defaults on your account may be reflected in your
credit report.

Payment Information
There are multiple ways you can make your monthly payment:

+ Automatic payments - Sign up for automatic payments at
chase.conyvBillPay so you won't have to worry about making your
mortgage payments on time.

* Chase Mobile®™ app - Make your mortgage payment directly from your

smartphone, Visit chase.com/mobile to download the Chase Mobile app.

Message and data rates may apply.

* Chase Online™ Bill Pay- Log in to chase,com to schedule a payment
with no service charge.

* Pay by phone - Call 1-800-848-9136 to use our free automated service
and authorize a one-time deduction from your bank account.

* By mail or in person - Mail your payment or stop by any Chase branch.

Remember to Include the payment coupon from your statement.

lf you do not make your mortgage payment on time or request services from
Chase, you may be charged fees. Those fees may include those shown in
your loan documents, provided by law, or related to the services provided.
The fee structure may change without notice except where prohibited by law.
Chase commonly imposes an Insufficient Funds Fee of $25.00, Other foes
may be charged for services provided, Fees may not be applicable to certain
Products and may be limited by law.

Loan Payoff Information

The Unpaid Principal Balance on your statement is not a payoff quote. Payoff
quotes are available by logging into your account on chase.com.

You can also request a quote anytime through our 24-hour

automated phone service by calling 1-877-505-2894,

Important Bankruptcy Information

If you or your account is subject to Pending bankruptcy proceedings, or if you
received a bankruptcy discharge, this statement is for informational purposes
only and is not an attempt to collect a debt.

(Givers = JPMorgan Chasa Bank, N.A. Member FDIC, @2016 JPMorgan Chase & Co.

Has your mailing address or phone number changed?

           

80, Fin on online at chase.com,
Payment coupon and fill in the correct information below,

 

Fax: 1-676-475-8799

Please note that you may update your
homeowners or flood insurance information
online at MyGoverageinfo.com. When you
are prompted, please use PIN Number

ere you can also view your recent account activily,

This communication is an attempt to
collect a debt and any information
obtained will be used for that purpose.

Homeowner Assistance
You can call the U.S. Department of Housing and Urban Development at
1-800-569-4287, the U.S. Department of the Treasury sponsored HOPE
Hotline number at 1-888-995-HOPE (1 ~885-995-4673) to get free
assistance, or visit HopeNow.com. You can also find a nonprofit
HUD-approved counselor who can provide the information and

istance you may need to avoid foreclosure by using the search tool
at hud.gov/olfices/hsg/sfl/hco/fc/. These Hud-approved housing
counseling agencies found on HUD.gov can also help you with your
household budgeting at no charge.

Crediting of Payments

Payments will be credited as of the day we receive them if the payment
is received by 5:00 p.m. in the time zone in which the mailing address on
your payment coupon is located and if (a) the payment is received
Monday through Saturday except for legal holidays, (b) the payment is
received at the address shown on your payment soupon, (c) your
payment is made with a check or money order drawn on a U.S. bank in
U.S, dollars, (d) the attached payment coupon is enclosed with your
payment, and (e) your payment is sent in the enclosed return envelope.
Credit for payments made in any other manner may be delayed for up to
five (5) business days. Please allow five to seven (5-7) days for
Payments to reach the payment address. Please do not send cash
through the mail. Please include your account number and name on the
front of your check or money order. Do not staple, tape or paper clip
your payment to your payment coupon. If you want to change how we
applied your payment to your mortgage loan, we must receive your
request within 60 days of the payment date.

 
 

When you give us your mobile Phone number, we have your permission to contact you at that number about all your Chase or J.P. Margan accounts. Your consent allows
d voice inf ional and

Us to use text messaging, artificial or p

dialing t

ir an service calls, but not for telemarketing or

an oy
sales calls. It may include contact from companies working on our behalf to service your accounts. Message and data rates may apply. You may contact us anytime to

change these preferences.

Customer Name

Customer Name

{ i
Customer Cell Phone

t )
Customer Cell Phone

{ }

 

 

 

 

 

Street Address Home Phone
t }
Street Address Business Phone
City State ZIP
Email Address

MSD 06917 C

Lt)

OL §503L00L0232483 750,

 
Case 8:20-ap-00439-MGW Doc 1

CHASE &

G5502MSD Z08617C- BR2

ENRIQUE BARBA

MARIA BARBA

200 CLAY AVE

SOUTH SAN FRANCISCO CA, 94080-1016

Loan Overview (as of 04/06/2041 7)

Filed 08/04/20 Page 28 of 33

65592 Page 1 of 1

chase.com
Chase Mobile
Make a Payment, view activity, set up alerts or Paperless

 

 

 

Customer Service 1-800-848-9136
Includes 24/7 Automated Response
“gg Monday - Friday 6 a.m. - midnight (ET)
Saturday 6 a.m. - 8 p.m. (ET)
Hearing Impaired Service (TTY) 1-800-582-0542
Mortgage Loan Statement
Loan Number 1860323355
Statement Date 04/06/2017
Property Address 7601 Black Lake Rd
2306
Kissimmee, FL 34747
Total Amount Due $794.07
Payment Due Date 05/01/2017

A late charge of $37.99 may apply if received after
05/16/2017.

 

 

 

 

 

 

 

 

 

 

 

Original Principal Balance $127,425.00
Unpaid Principal Balance $114,033.86 Explanation of Amount Due
Interest Rate 5.25000% Principal $960.82
Escrow Balance $225.16 Interest $498.50
Corporate Advance Balance $0.01 i
‘Your Unpaid Principal Galanee is not a payoff quote. Learn more about the payoff process by visiting Escrow Payment (Taxes and/or Insurance) $34.35
chase.com/Payoff or obtain a payoff quote by calling our 24/7 automated service at 1-877-505-2804, Monthly Payment $794.07
Past Payments Breakdown Prior Fees/Charges $0.00

Paid Since Last Statement Paid Year-to-Date Fees/Charges Since Last Statement $0.00
Principal $259.69 $1,031.98

U it $794.

Interest $500.03 socongo: Tete! Atnouint Due or
Escrow Payment (Taxes and/or Insurance) $34.35 $150.44
Total $794.07 $3,189.32
Transaction Activity Since Your Last Statement (Includes Fees/Charges)
Transaction Description Total Received Principal Interest Escrow Fees Unapplied
Date Funds
04/06/2017 PAYMENT $794.07 $259.69 $500.03 $34.35
Important Messages

 

The Corporate Advance Balance may include expenses for inspections, home valuations,

under the Loan Overview section.

Servicemember Protections: You may be entitled to certain legal rights and

recently were on active duty or active

legal fees, property maintenance and other costs. Itis listed

Protections if you or any owner or occupant of your home are or

service as a federal or state Military Servicemember, or if you're a dependent of such a Servicemember. For
more information, please call us at 1-877-489-01 10, 1-318-340-3308 if you're calling from

overseas, or 1-800-582-0542 for TTY services,

If you receive or expect to receive an insurance claim check for damages to your home, you can visit chase.com/InsuranceClaim for information

about our claim

from 8 a.m, to 8 p.m, Eastern Time,

v

Please detach and retum the bottom Portion of this st

process. If you have any questions, please call us at 1-866-742-1461 Monday through Friday from 8 a.m, to midnight and Saturday

ts it with your using the pe.

v

00014603233553 313000 oo079407 00043206 0007940? ooo009

CHASE &

CJ Check box if address change is

documented on the back,
ENRIQUE BARBA, MARIA BARBA

Loan Number 1860323355 tere post dated
Total Amount Due $794.07
Payment Due Date 05/01/2017

CHASE
PO BOX 78420
PHOENIX AZ 85062-8420

"NS000050 28

Please tell us how you
WAR! Us fo apply your
funds, Make your check or :
money order payable to
Chase and write your loan
number on it. Please do

Monthly Payment
($794.07)

$

Late Charge
($0.00)

Fees Due
($0.00)

Additional Principal

Additional Escrow

FF A

Tota! Amount Enclosed

$

j :
A late charge of $37.99 may apply if received after 05/16/2017.

000 1860323943550

65592

0000001 1824 170406 Page | of 1
Contact n@SGatere O-AN-00439-MGW Doci1 Filed 08/04/20 Page 29 of 33

 

Customer Service Inquiries
Chase

P.O. Box 24696

Columbus, OH 43224-0696

Exclusive Address for Notices
of Error, Information Requests,
and Qualified Written Requests
Chase

P.O, Box 183166

Columbus, OH 43218-3166

Request for Mortgage Assistance
Chase

P.O. Box 469030

Glendale, CO 80246

Insurance Claim Correspondence
Chase

Attn: Insurance Claims

P.O. Box 47607

Atlanta, GA 30362

Telephone: 1-866-742-1464

Fax: 1-678-475-8899

Insurance Policies & Bills
Chase

P.O. Box 47020

Atlanta, GA 30362-7020
Telephone: 1-877-530-8951
Fax: 1-678-475-8799

Please note that you may update your
hemeewners or flood Insurance information
online at MyGoverageinfo.com. When you
are prompted, please use PIN Number

Overnight Payotts

Chase

Attn: Dept. PP-7456

3415 Vision Drive
Columbus, OH 43219-6009

Property Tax Questions
Chase

P.O. Box 961227

Fort Worth, TX 76161-0227
Telephone: 1-877-314-6353

This communication is an attempt to
collect a debt and any information
obtained will be used for that purpose.

CMMs8620.

Overnight Payment
Chase

6716 Grade Lane

Building 9, Suite 910

Attn: P.O. Box 9001871
Louisville, KY 40213-1407

You have the right to dispute the accuracy of the credit information reported
by writing to us at the Customer Service Inquiries address listed above. We
may report information about your account to credit bureaus. Late payments,
missed payments, or other defaults on your account may be reflected in your
credit report.

Payment Information
There are multiple ways you can make your monthly payment:

* Automatic payments - Sign up for automatic payments at
chase.com/BillPay so you won't have to worry about making your
mortgage payments on time.

* Chase Mobile™ app - Make your mortgage payment directly from your
smartphone. Visit chase.com/mobile to download the Chase Mobile app,
Message and data rates may apply.

* Chase Online*™ Bill Pay- Log in to chase.com to schedule a payment
with no service charge.

* Pay by phone - Call 1-800-848-9136 to use our free automated service
and authorize a one-time deduction from your bank account.

* By mail or in person - Mail your payment or stop by any Chase branch.

Remember to include the payment coupon from your statement.

If you do not make your mortgage payment on time or request services from
Chase, you may be charged fees. Those fees may include those shown in
your loan documents, provided by law, or related to the services provided,
The fee structure may change without notice except where prohibited by law,
Chase commonly imposes an Insufficient Funds Fee of $25.00. Other fees
may be charged for services provided. Fees may not be applicable to certain
Products and may be limited by law.

Loan Payoff Information

The Unpaid Principal Balance on your slatementis nota payoff quote. Payoff
quotes are available by logging into your account on chase.com.

You can also request a quote anytime through our 24-hour

automated phone service by calling 1-877-505-2894,

Important Bankruptcy Information

If you or your account is subject to pending bankruptcy proceedings, or If you
received a bankruptcy discharge, this statement is for informational purposes
only and is not an attempt to collect a debt,

Cixoen JPMorgan Chase Bank, N.A. Mamber FDIC, 2016 JPMorgan Chase & Co.

Has your mailing address or phone number changed?

rmation ontine at cl ase.com,
coupon and fill in the correct information below.

  
 

  

Homeowner Assistance

You can call the U.S. Department of Housing and Urban Development at
1-800-569-4287, the U.S, Department of the Treasury sponsored HOPE
Hotline number at 1-888-995-HOPE (1-888-995-4673) to get free
assistance, or visit HopeNow.com, You can also find a nonprofit
HUD-approved counselor who can provide the information and

i you may need to avoid foreclosure by using the search tool
at hud.gov/offices/hsg/sftv/hea/fa/, These Hud-approved housing
counseling agencies found on HUD.gov can also help you with your
household budgeting at no charge.

Crediting of Payments

Payments will be credited as of the day we receive them II the payment
is received by 5:00 p.m. in the time zone in which the mailing address on
your payment coupon ts located and if (a) the payment is received
Monday through Saturday except for legal holidays, (b) the payment is
received at the address shown on your payment coupon, (c) your
payment is made with a check or money order drawn on a U.S, bank in
U.S. dollars, (d) the attached Payment coupon is enclosed with your
Payment, and (e) your payment is sent in the enclosed retum envelope.
Credit for payments made in any other manner may be delayed for up to
five (5) business days. Please allow five to seven (5-7) days for
payments to reach the payment address. Please do not send cash
through the mail. Please include your account number and name on the
front of your check or money order. Do not staple, tape or paper clip
your payment to your payment coupon. If you want to change how we
applied your payment to your mortgage loan, we must receive your
request within 60 days of the payment date.

When you give us your mobile phone number, we have your permission to contact you at that number about all your Chase or J.P. Morgan accounts. Your consent allows
ded voice i Tint U

us to use text messaging, artificial or p ges and

dialing tech gy fo

service calls, but not for telemarketing or

ani
sales calls. It may include contact from companies working on our behalf to service your accounts. Message and data rates. may apply. You may contact us anytime to

change these preferences.

 

 

 

 

 

L.

Customer Name Customer Cell Phone
{ }

Customer Name ‘Customer Cell Phone
{ }

Street Address Home Phone
( }

Street Address Business Phone

Cry State ip

Email Address:

 

MSD 09617 C

MT

Ob S03 00L0eNLS S820L

 

IMU
BR

Case 8:20-ap-00

CHASE ©

G5B08 MED 212817¢- BRZ

ENRIQUE BARBA

MARIA BARBA

200 CLAY AVE

SOUTH SAN FRANCISCO CA 84080-1016

Loan Overview (as of 05/09/2017)

 

Original Principal Balance $127,425.00
Unpaid Principal Balance $113,773.04
Interest Rate 5.25000%
Escrow Balance $259.51
Corporate Advance Balance $0.04

Your Unpaid Principal Balance is not a Payoff quote. Leam more about the payoff process by visiting
chase.com/Payoff or obtain a payoff quote by calling our 24/7 automated service at 1-877-505-2804

Past Payments Breakdown

 

Paid Since Last Statement Paid Year-to-Date

 

Principal $260.82 $1,292.80
Interest $498.90 $2,505.80
Escrow Payment (Taxes and/or Insurance) $34.35 $184.79
Total $794.07 $3,983.39

39-MGW Doc1 Filed 08/04/20 Page 30 MP3 i001

chase.com
Chase Mobile
Make a Payment, view activity, set up alerts or paperiess

 

Customer Service 1-800-848-9136
Includes 24/7 Automated Response

“i Monday - Friday 8 a.m. - midnight (ET)
Saturday 8 a.m. - 8 p.m, (ET)
Hearing Impaired Service (TTY) 1-800-582-0542

Mortgage Loan Statement

 

Loan Number 1660323355
Statement Date 05/09/2017
Property Address 7601 Black Lake Rd
2306

Kissimmee, FL 34747

Total Amount Due $794.07
Payment Due Date 06/01/2017

A late charge of $37.99 may apply if received after
06/16/2017.

Explanation of Amount Due

 

 

 

 

Principal $261.96
Interest $497.76
Escrow Payment (Taxes and/or Insurance) $34.35
Monthly Payment $794.07
Prior Fees/Charges $0.00
Fees/Charges Since Last Statement 30,00
Total Amount Due $794.07

Transaction Activity Since Your Last Statement (Includes Fees/Charges)

 

 

Transaction Description Total Received Principal Interest Escrow Fees Unapplied
Date Funds
O5/09/2017 PAYMENT $794.07 $260.82 $498.90 $34.35

 

Important Messages

The Corporate Advance Balance may include expenses for inspections, home valuations, legal fees, property maintenance and other costs. It is listed

under the Loan Overview section.

Servicemember Protections: You may be entitled to certain legal rights and Protections if you or any owner or occupant of your home are or
recently were on active duty or active service as a federal or state Military Servicemember, or if you're a dependent of such a Servicemember., For
more information, please call us at 1-877-469-0110, 1-318-340-3308 if you're calling from overseas, or 1-800-582-0542 for TTY services.

lf you receive or expect to receive an insurance claim check for damages to your home,

you can visit chase.com/InsuranceClaim for information

about our claim process. If you have any questions, please call us at 1-866-742-1464 Monday through Friday from 8 a.m. to midnight and Saturday

from 8 a.m. to 8 p.m. Eastern Time.

v Please detach and return the bottom portion of this statement with your payment using the enclosed envelope, v

00014b03233553 313000 oo07954n? 00083206 00075940? ooo09

CHASE & Please tell us how you

Monthly Payment $
794.0
Check box if address change is tng Mo te or : : fi fi
CT] documented on the back. money order payable to Late Charges $
Chase and write your loan ($0.00)
ENRIQUE BARBA, MARIA BARBA ou i Plesse do » *
Loan Number 1860323355 De Fees Due $
Total Amount Due $794.07 ($0.00) : 4
Payment Due Date 06/01/2017
Additional Principal
, Fi
CHASE Additional Escrow $
PO BOX 78420 ‘ j
PHOENIX AZ 85062-8420 Total Amount Enclosed | 9}

' *
A late charge of $37.99 may apply if received after 06/16/2017,

"SO000S5O0 2B 0004860323455

65509

0000001 1824 170509 Page | of 1
Contact hraGtiea2O-ap-00439-MGW Doci1 Filed 08/04/20 Page 31 of 33

 

Customer Service Inquiries
Chase

P.O. Box 24696

Columbus, OH 43224-0696

Exclusive Address for Notices
of Error, Information Requests,
and Qualified Written Requests
Chase

P.O. Box 183166

Columbus, OH 49218-3166

Request for Mortgage Assistance
Chase
P.O. Box 469030

Insurance Claim Correspondence
Chase

Attn: Insurance Claims
P.O, Box 47607

Atlanta, GA 30362
Telephone: 1-866-742-1461
Fax: 1-678-476-8899

Insurance Policies & Bills
Chase

P.O. Box 47020

Atlanta, GA 30962-7020
Telephone: 1-877-530-8951
Fax: 1-678-475-8799

Please note that you may update your
homeowners or flood insurance information
enline at MyGoverageinfo.com. When you

Overnight Payotts

Chase

Attn: Dept. PP-7456

3415 Vision Drive
Columbus, OH 43219-6009

Property Tax Questions
Chase

P.O. Box 961227

Fort Worth, TX 76161-0227
Telephone: 1-877-314-6353

This communication is an attempt to
collect a debt and any information
obtained will be used for that purpose.

Glendale, CO 80246
CMM&620.

Overnight Payment
Chase

6716 Grade Lane

Building 9, Suite 910

Attn: P.O. Box 9001871
Louisville, KY 40213-1407

You have the right to dispute the accuracy of the credit information reported
by writing to us at the Customer Service Inquiries address listed above. We
may report information about your account to credit bureaus. Late payments,
missed payments, or other defaults on your account may be reflected in your
credit report.

Payment Information
There are multiple ways you can make your monthly payment:

* Automatic payments - Sign up for automatic payments at
chase.convBillPay so you won't have to worry about making your
mortgage payments on time.

* Chase Mobile®” app - Make your morgage payment directly from your
smartphone. Visit chase.com/mobile to download the Chase Mobile app.
Message and data rates may apply.

*  Ghase Online®" Bill Pay- Log in to chase.com to schedule a payment
with no service charge.

« — Pay by phone - Call 1-800-848-9136 to use our free automated service
and authorize a one-time deduction from your bank account,

* By mail or in person - Mail your payment or stop by any Chase branch.

Remember to include the payment coupon from your statement.

If you do not make your mortgage payment on time or request services from
Chase, you may be charged fees. Those fees may include those shown in
your loan documents, provided by law, or related to the services provided.
The fee structure may change without notice except where prohibited by law.
Chase commonly imposes an Insufficient Funds Fee of $25.00, Other fees
may be charged for services provided. Fees may not be applicable to certain
Products and may be limited by law.

Loan Payoff Information

The Unpaid Principal Balance on your statement Is nota payoff quote. Payoff
quotes are available by logging into your account on chase,com,

You can also request a quote anytime through our 24-hour

automated phone service by calling 1-877-505-2894,

Important Bankruptcy Information

If you or your account is subject to pending bankruptcy proceedings, or if you
recelved a bankruptcy discharge, this statement is for informational purposes
only and is not an attempt to collect a debt.

(Sam JPMorgan Chase Bank, N.A.Mamber FDIC, @2016 JPMorgan Chase & Co.

Has your mailing address or phone number changed?

50, please update your information online at chase.com,
Payment coupon and fill in the correct information below,

ere you can also view your recent account activity. AHematively, you may che

are prompted, please use PIN Number

Homeowner Assistance
You can call the U.S. Department of Housing and Urban Development at
1-800-569-4287, the U.S. Department of the Treasury sponsored HOPE
Hotline number at 1-888-995-HOPE (1-888-995-4673) to got free
assistance, or visit HopeNow.com. You can also find a nonprofit
HUD-approved counselor who can provide the information and

istance you may need to avoid foreclosure by using the search tool
at hud.gow/offices/hsg/sflvhee/fe/. These Hud-approved housing
counseling agencies found on HUD.gov can also help you with your
household budgeting at no charge,

Crediting of Payments

Payments will be credited as of the day we receive them if the payment
is recelved by 5:00 p.m. in the time zone in which the mailing address on
your payment coupon is located and if (a) the payment is received
Monday through Saturday except for legal holidays, (b) the payment is
received at the address shown on your payment coupon, (c) your
Payment is made with a check or money order drawn on a U.S. bank in
U.S. dollars, (d) the attached payment coupon is enclosed with your
Payment, and (@) your payment is sent in the enclosed return envelope,
Credit for payments made in any other manner may be delayed for up to
five (5) business days. Please allow five to seven (5-7) days for
Payments to reach the payment address. Please do not send cash
through the mail. Please include your account number and name on the
front of your check or money order. Do not staple, tape or paper clip
your payment to your payment coupon. If you want to change how we
applied your payment to your mortgage loan, we must receive your
request within 60 days of the payment date.

on the is

When you give us your mobile phone number, we rave your permission to contact you at that number about all your Chase or J.P. Morgan accounts. Your consent allaws
volce d aut i

us to use text messaging, artificial or p

dialing technology for informational and account service calls, but not for telemarketing or

an
sales calls, It may include contact from companies working on our behalf to service your accounts. Message and data rates may apply. You may contact us anytime to

change these preferences,

—
Customer Name

{- —)}
(Customer Cell Phone

 

 

 

 

{ }
Customer Name Customer Cell Phone
l )
Street Address Home Phone
( }
Street Address Business Phone
Cy Bate Zip
Email Address

 

MSD 12917C

WI

abSSD'

2

nt

 
Case 8:20-ap-00439-MGW Doc 1

CHASE &

46689 MED 7418417C- BRI PA

ENRIQUE BARBA

MARIA BARBA

200 GLAY AVE

SOUTH SAN FRANCISCO CA 94080-1016

Loan Overview (as of 06/13/2017)

Filed 08/04/20 Page 32 9f,.33
cee wais

Make a Payment, view activity, set up alerts or paperiess

 

 

 

Customer Service 1-800-848-9136
% Includes 24/7 Automated Response

3 Monday - Friday 8 a.m. - midnight (ET)
Saturday 6 a.m.-8p.m. (ET)

Hearing Impaired Service (TTY) 4-000-562-0542

Mortgage Loan Statement

Loan Number 1860923955
Statemont Date 06/19/2017
Property Address 7601 Black Lake Rd
2306,
Kissimmee, FL 34747
Total Amount Due $794.07
Payment Due Date 07/01/2017

A late charge of $37.99 may apply if received after
O7/NG/2017.

 

 

 

 

 

 

 

 

 

Original Principal Balance $127,425.00

Unpaid Principal Balance $113,511.08 Explanation of Amount Due

Interest Rate 5.250007 Principal $263.14

Escrow Balance $293.86 interest $496.61

Corporate Advance Balance $0.01 ;

Your Unpaid Principal Balance is not a payoff quote. Learn more about the payoff process by visiting Escrow Payment (Taxes and/or Insurance) $34.35

chase.com/Payot! or obtain a payoff quote by calling our 24/7 automated service at 1-877-505-2894. Monthly Payment $794.07

Past Payments Breakdown Prior Fees/Charges $0.00
Paid Since Last Statement Paid Year-to-Date Converted/Fees Since Last Statement $0.00

Principal $261.96 $1,554.76

Interest $497.76 $3,003.56 ‘ta! Amount Due a

Escrow Payment (Taxes and/or Insurance) $34.35 $219.14

Total $794.07 $4,777.46

Transaction Activity Since Your Last Statement (Includes Fees/Charges)

Transaction Description Total Received Principal Interest Escrow Fees Unapplied

Date Funds

O8/12/2017 PAYMENT $794.07 $261.96 $497.76 $34.35

 

important Messages

The Corporate Advance Balance may include expenses for
under the Loan Overview section,

inspections, home valuations, legal fees, property maintenance and other costs. It is listed

You can make your monthly mortgage Payment in multiple ways. Choose any one of our services, such as automatic payments, the Chase Mobile

App®. Chase online bill pay, by

phone or by mail. Visit chase.com/WaysToPay for more information and to find the option that's best for you.

Paying online lets you pay your mortgage when and how you want. Save time and stay secure with a variety of options and benefits: make a one-time
payment, sign up for automatic payments and receive payment notification emails, Visit chase.com/WaysToPay to learn more,

lf you receive or expect to receive an insurance claim check for damages to your home, you can visit chase.com/InsuranceClaim for information
about our claim process. If you have any questions, please call us at 1-866-742-1461 Monday through Friday from 8 a.m. to midnight and Saturday

from 8 a.m. to 8 p.m. Eastern Time.

v

Please detach and retum the bottom partion of this st

with your using the losed ipa.

v

00014603233553 313000 ono7syo7 00083206 00079407 oo0009

CHASE &

Cc Check box if address change is

Please tall us how you
want Us to apply your
funds. Make your check or

Monthly Payment
($794.07)

$

documented on the back, money order payable to Late Charges
Chase and write your loan (30.00)
ENRIQUE BARBA, MARIA BARBA eee i russe do ' .
Loan Number 1860323365 osu Fees Due
Total Amount Due $794.07 ($0.00) y 3
Payment Due Date 07/01/2017

CHASE
PO BOX 78420
PHOENIX AZ 85062-8420

1 S000050 281:

Additional Principal
Additional Escrow

$
$
$
$

Total Amount Enclosed

$

' *
A late charge of $37.99 may apply if received after O7M6/2017.

0004860323355

46583

0000001 1824 170613 Page | of 1
Contact nohatreO-ap-00439-MGW Doci1 Filed 08/04/20 Page 33 of 33

 

Customer Service Inquiries
Chase

P.O. Box 24696

Columbus, OH 43224-0696

Chase

P.O. Box 47607
Atlanta, GA 30362

Insurance Claim Correspondence

Attn: Insurance Claims

Overnight Payofts

Chase

Attn: Dept. PP-7456

3415 Vision Drive
Columbus, OH 43219-6009

Telephone: 1-866-742-1464

Fax: 1-678-475-8899

Exclusive Address for Notices Insurance Policies & Bills Property Tax Questions
of Error, Information Requests, Chase Chase
and Qualified Written Requests P.O. Box 47020 P.O. Box 961227

Chase
P.O. Box 183166
Columbus, OH 43218-3166

Request for Mortgage Assistance
Chase

P.O. Box 469030

Glendale, CO 80246

CMM8620.

Overnight Payment
Chase

6716 Grade Lane

Building 9, Suite 910

Attn: P.O. Box 9001871
Louisville, KY 40213-1407

You have the right to dispute the accuracy of the credit information reported
by writing to us at the Customer Service Inquiries address listed above, We
may report Information about your account to credit bureaus. Late payments,
missed payments, or other defaults on your account may be reflected in your
credit report.

Payment Information
There are multiple ways you can make your monthly payment:

* Automatic payments - Sign up for automatic payments at
chase.convBillPay so you won't have to worry about making your
mortgage payments on time.

* Chase Mobile®” app - Make your mortgage payment directly from your
smartphone. Visit chase.com/mabile to download the Chase Mobile app.
Message and data rates may apply.

* Chase Online*” Bill Pay- Log in to chase.com to schedule a payment
with no service charge.

* Pay by phone - Call 1-800-848-9136 to use our free automated service
and authorize a one-time deduction from your bank account.

* By mail or in person - Mail your payment or stop by any Chase branch.

Remember to include the payment coupon from your statement.

lf you do not make your mortgage payment on time or request services from
Chase, you may be charged fees. Those fees may include those shown in
your loan documents, provided by law, or related to the services provided,
The fee structure may change without notice except where prohibited by law.
Chase commonly imposes an Insufficient Funds Fee of $25.00, Other fees
may be charged for services provided. Fees may not be applicable to certain
Products and may be limited by law.

Loan Payoff Information

The Unpaid Principal Balance on your statement is not a payoff quote. Payoff
quotes are available by logging into your account on chase.com.

You can also request a quote anytime through our 24-hour

automated phone service by calling 1-877-505-2894,

Important Bankruptcy Information

If you or your account Is subject to pending bankruptcy proceedings, or if you
received a bankruptcy discharge, this statement is for informational purposes
only and is not an attempt to collect a debt.

Tiiaen JPMorgan Chase Bank, N.A. Member FIC. @2016 JPMorgan Chase & Co,

Has your mailing address or phone number changed?

     
  

  

 
   

, yo f online at chase.com,
Payment coupon and fill in the correct information below.

When you give us your mobile phone number, we have your permission to contact you at tha
us to use text messaging, artificial or prer id voice and aut ic dialing

Atlanta, GA 30362-7020
Telephone: 1-877-530-8951
Fax: 1-678-475-8799

Please note that you may update your
homeowners or flood insurance information
online at MyCoveragelnfo.com. When you
are prompted, please use PIN Number

Fort Worth, TX 76161-0227
Telephone: 1-877-314-6353

This communication is an attempt to
collect a debt and any information
obtained will be used for that purpose.

Homeowner Assistance

 

You can call the U.S. Department of Housing and Urban Development at
1-800-569-4287, the U.S. Department of the Treasury sponsored HOPE
Hatline number at 1-888-995-HOPE (1-888-995-4873) to got free
assistance, or visit HopeNow.com. You can also find a nonprofit
HUD-approved counselor who can provide the information and

istance you may need to avoid foreclosure by using the search tool
at hud.gov/offices/heg/sth/hoo/fa/. These Hud roved housing
counseling agencies found on HUD.gov can also help you with your
household budgeting at no charge.

Crediting of Payments

Payments will be credited as of the day we receive them if the payment
is received by 5:00 p.m. in the time zone in which the mailing address on
your payment coupon is located and if (a) the payment is received
Monday through Saturday except for legal holidays, (b) the payment is
received at the address shown on your payment coupon, (c) your
payment is made with a check or money order drawn on a U.S. bank in
U.S. dollars, (d) the attached payment coupon is enclosed with your
payment, and (e) your payment is sent in the enclosed return envelope.
Credit for payments made in any other manner may be delayed for up to
five (5) business days. Please allow five to seven (5-7) days for
payments to reach the payment address, Please do not send cash
through the mail. Please include your account number and name on the
front of your check or money order. Do not staple, tape or paper clip
your payment to your payment coupon. If you want to change how we
applied your payment to your mortgage loan, we must receive your
request within 60 days of the payment date,

  
  

'Yy, YOu may che

 

t number about all your Chase or J.P. Morgan accounts. Your consent allows

and Service calls, but not for telemarketing or

o for
Sales calls. It may include contact from companies working on our behalf to service your accounts. Message and data rates may apply. You may contact us anytime to

change these preferences.

Customer Name

Customer Name

Cd
Customer Cell Phone

{ )
Customer Cell Phone

 

 

 

( }
‘Street Address Home Phone
l )
Street Address Business Phone
City ‘Slate Zip
Email Address:

 

MSD 16417¢

bad

IM

 

1b4 S0S3L001022e4

 
